                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                               NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10     DAVID DEMARCUS HAQQ,                                Case No. 18-cv-06265-HSG (PR)
                                                        Petitioner,
                                  11
                                                                                             ORDER EXTENDING TIME TO FILE
                                                 v.                                          COMPLETE IN FORMA PAUPERIS
                                  12
Northern District of California




                                                                                             APPLICATION AND PETITION ON
 United States District Court




                                  13     ROBERT NEUSCHMID, Warden,                           COURT FORM
                                                        Respondent.
                                  14

                                  15

                                  16          On October 12, 2018, petitioner, a California state prisoner proceeding pro se, filed the

                                  17   above-titled petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. The Clerk of the

                                  18   Court entered notices directing petitioner to re-file his petition on the court’s form habeas petition

                                  19   and to file an in forma pauperis (“IFP”) application on the court’s form, to include a certificate of

                                  20   funds signed by an authorized officer at petitioner’s correctional facility. The Clerk informed

                                  21   petitioner that he must complete these documents within twenty-eight days or his action would be

                                  22   dismissed. The notices were served on petitioner on October 18, 2018, along with a blank habeas

                                  23   petition form as well as a blank prisoner’s IFP application. See Dkt. Nos. 4-6.

                                  24          On October 25, 2018, petitioner filed a notice of change of address. See Dkt. No. 7.

                                  25   Accordingly, it is unclear whether he received the Clerk’s notices alerting him to the filing

                                  26   deficiencies. In the interests of justice, petitioner is GRANTED an extension of time to file his

                                  27   petition and IFP application on the proper court forms. Petitioner shall file the necessary

                                  28   documents within thirty (30) days from the filing date of this order.
                                   1          Failure to respond in accordance with this order in the time provided will result in

                                   2   the dismissal without prejudice of this action without further notice to petitioner.

                                   3          The Clerk shall re-send petitioner a copy of the notices at Dkt. Nos. 4-5, along with a blank

                                   4   habeas petition form and a blank prisoner’s IFP application

                                   5          IT IS SO ORDERED.

                                   6   Dated: 12/10/2018

                                   7

                                   8
                                                                                                     HAYWOOD S. GILLIAM, JR.
                                   9                                                                 United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
